DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor used for an inner rotor type motor, the rotor comprising: a shaft centered on a center axis extending in a vertical direction; a rotor core fixed to the shaft; and a rotor magnet supported by the rotor core, wherein the rotor core includes a central hole in which the shaft is press-fitted and a plurality of through-holes that pierce in an axial direction and are arranged in a circumferential direction, a plurality of fitting protrusions that are arranged along the circumferential direction, protrudes radially inward, and contact with the shaft at a front end surface are provided on an inner circumferential surface of the central hole, the through-hole overlaps the fitting protrusion in a radial direction, a virtual circle that is included in the through-hole and contacts with an inner peripheral surface of the through-hole at at least two points as viewed from the axial direction is assumed in the through-hole, the inner peripheral surface of the through-hole includes a first side that is located on a radial inside with respect to the virtual circle and extends along the circumferential direction, a second side that is located on one side in the circumferential direction with respect to the virtual circle and extends along the radial direction, and a third side that is located on another side in the circumferential direction with respect to the virtual circle and extends along the radial direction, the second side and the third side contact with the virtual circle, and the first side extends linearly or extends radially outward in a curved manner when viewed from the axial direction.

Claims 2-15 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834